Filed 5/16/16 P. v. Rosenthal CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     SECOND APPELLATE DISTRICT
                                                   DIVISION SIX

THE PEOPLE,                                                                  2d Crim. No. B267881
                                                                          (Super. Ct. No. 2012039041)
    Plaintiff and Respondent,                                                  (Ventura County)
v.
CYNTHIA JILL ROSENTHAL,
    Defendant and Appellant.



                   Cynthia Jill Rosenthal appeals an August 18, 2015 order revoking and
terminating probation, and sentencing her to two years state prison with 392 days
presentence credit. (Pen. Code, § 1203.3.)1
                   We appointed counsel to represent appellant in this appeal. After counsel’s
examination of the record, he filed an opening brief in which no issues were raised.
                   On March 4, 2016, we advised appellant that she had 30 days within which
to personally submit any contentions or issues she wished us to consider. No response
has been received from appellant.
                   The record reflects that appellant pled guilty to first degree residential
burglary in 2013 and was granted three years probation. In 2014, appellant admitted
violating probation and probation was reinstated with 120 days jail. On August 18, 2015,
the trial court found that appellant violated probation for failing to report to probation and



1   All statutory references are to the Penal Code unless otherwise stated.
submit to drug testing, using drugs, leaving a residential treatment program and failing to
report, failing to pay restitution, and driving under the influence. The trial court revoked
and terminated probation, and sentenced appellant to two years state prison plus a
consecutive eight months in a second case for identity theft (Case No. 2013006221).
              We have reviewed the entire record and are satisfied that appellant's
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal. 3d 436, 443; People v. Kelly (2006) 40 Cal. 4th 106,
126.)
              The judgment is affirmed.

              NOT TO BE PUBLISHED.


                                                         YEGAN, J.

We concur:


              GILBERT, P. J.


              TANGEMAN, J.




                                              2
                              Charles W. Campbell, Judge

                            Superior Court County of Ventura

                           ______________________________


            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance by Plaintiff and Respondent.